United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                       June 30, 2006

                                                         Charles R. Fulbruge III
                             No. 05-10395                        Clerk
                           Summary Calendar


                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

                       EDWARD THOMAS DOLD,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Northern District of Texas
                       (5:04-CR-91-ALL-C)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Edward Thomas Dold pleaded guilty to one charge of engaging in

monetary transactions derived from unlawful activity.           He was

sentenced, inter alia, to serve 120 months in prison.

     Dold claims the district court reversibly erred by upwardly

departing at sentencing.     Because he did not object in district

court, we review only for plain error.        E.g., United States v.

Jones, 444 F.3d 430, 433 (5th Cir. 2006).       No authority need be



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
cited for the plain–error factors, one of which is “clear” or

“obvious” error.

     His contention that the decision to depart was based on

improper factors lacks merit. The court gave extensive reasons for

that decision, including the extreme psychological trauma caused to

the victims of the offense and the sentencing factors listed in 18

U.S.C. § 3553(a). Its remarks at sentencing show the departure was

based on valid grounds.        See U.S.S.G. § 5K2.3; United States v.

Mares, 402 F.3d 511, 518-19 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).

     Dold maintains his sentence is unreasonable because it differs

from that given to another defendant fails.              A similarly situated

defendant’s receiving a different sentence is insufficient to show

Dold’s sentence was unreasonable.         See United States v. Smith, 440

F.3d 704, 709 (5th Cir. 2006).

     Dold’s   claim     that   the   court   did    not    give   an   adequate

explanation for its choice of sentence and did not commit this

explanation to paper is refuted by the record.            See id. at 707; see

also United States v. Simkanin, 420 F.3d 397, 416-17 (5th Cir.

2005), cert. denied, 126 S. Ct. 1911 (2006).                And, contrary to

Dold’s    assertions,    the   magnitude     of    the    departure    was   not

unreasonable.    See United States v. Smith, 417 F.3d 483, 492 (5th

Cir.), cert. denied, 126 S. Ct. 713 (2005); Jones, 444 F.3d at 433.




                                      2
     Dold has not shown error.    Therefore, he obviously fails to

show the requisite plain error.

                                                       AFFIRMED




                                  3